11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

Phillip Wade Hanna,                              * From the 29th District Court
                                                   of Palo Pinto County,
                                                   Trial Court No. C44997.

Vs. No. 11-15-00178-CV                           * July 27, 2017

Lora Kay Hanna,                                  * Memorandum Opinion by Bailey, J.
                                                   (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed.